Case: 09-20432     Document: 00511104016          Page: 1    Date Filed: 05/07/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 7, 2010
                                     No. 09-20432
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAMES T. LEGGETT,

                                                   Plaintiff-Appellant

v.

BRENT NEWTON; SETH SILVERMAN,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:09-CV-341


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
        James T. Leggett appeals the district court’s denial of his Federal Rule of
Civil Procedure Rule 60(b) motion, which challenged the dismissal, as frivolous,
of his 42 U.S.C. § 1983 civil rights complaint. The district court noted that
Leggett’s motion did not state any grounds that would entitle him to relief under
Rule 60(b).
        We do not have jurisdiction to review the correctness of the district court’s
dismissal of the underlying § 1983 civil rights complaint, and Leggett is limited

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20432    Document: 00511104016 Page: 2         Date Filed: 05/07/2010
                                 No. 09-20432

on appeal to a challenge of the district court’s decision to deny his Rule 60(b)
motion. See Barrs v. Sullivan, 906 F.2d 120, 121 (5th Cir. 1990). Leggett,
however, does not address the district court’s denial of his Rule 60(b) motion and
only presents arguments in support of his underlying §1983 civil rights
complaint. Thus, Leggett has abandoned his only cognizable claim on appeal.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987) (holding that an appellant’s failure to identify any error in the district
court’s analysis is the same as if he had not appealed the judgment). To the
extent that Leggett raises new claims, we need not address those because this
court does not generally consider arguments raised for the first time on appeal.
See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d
307, 316-17 (5th Cir. 2000).
      Leggett is cautioned that the district court’s dismissal of his complaint as
frivolous and our dismissal of this appeal as frivolous each count as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387
(5th Cir. 1996). Leggett is further cautioned that if he accumulates three strikes
pursuant to § 1915(g), he may not proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2